UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 1-10638 CAMBREX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-2476135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE MEADOWLANDS PLAZA, EAST RUTHERFORD, NEW JERSEY 07073 (Address of principal executive offices) (201) 804-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x.No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o.No x. As of October 25, 2012, there were 29,863,898 shares outstanding of the registrant’s Common Stock, $.10 par value. CAMBREX CORPORATION AND SUBSIDIARIES Table of Contents Page No. Part I Financial Information Item 1. Financial Statements. Consolidated Balance Sheets 3 Consolidated Income Statements 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 - 19 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations. 20- 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 28 Item 4. Controls and Procedures. 28 Part II Other Information Item 1. Legal Proceedings. 29 Item 1A. Risk Factors. 29 Item 6. Exhibits. 29 Signatures 30 Table of Contents Forward-Looking Statements This document contains and incorporates by reference forward-looking statements including statements regarding expected performance, especially the Company’s estimate relating to the amount and timing of required capital expenditures under its new supply agreement, the Company’s belief that cash flows from operations, along with funds available from the revolving line of credit, will be adequate to meet the operational and debt servicing needs of the Company, as well as other statements relating to expectations with respect to sales, research and development expenditures, earnings per share, capital expenditures, the outcome of pending litigation (including environmental proceedings and remediation investigations) and related estimates of potential liability, acquisitions, divestitures, collaborations or other expansion opportunities.These statements may be identified by the fact that they use words such as “may,” “will,” “could,” “should,” “would,”“expect,” “anticipate,” “intend,” “estimate,” “believe” or similar expressions.Any forward-looking statements contained herein are based on current plans and expectations and involve risks and uncertainties that could cause actual outcomes and results to differ materially from current expectations.The factors described in Item 1A of Part I contained in the Company’s Annual Report on Form 10-K for the period ended December 31, 2011, captioned “Risk Factors,” or otherwise described in the Company’s filings with the Securities and Exchange Commission, as well as any cautionary language in the Company’s Annual Report on Form 10-K for the period ended December 31, 2011, provide examples of such risks and uncertainties that may cause the Company’s actual results to differ materially from the expectations the Company describes in its forward-looking statements, including, but not limited to, pharmaceutical outsourcing trends, competitive pricing or product developments, government legislation and regulations (particularly environmental issues), tax rate, interest rate, technology, manufacturing and legal issues, including the outcome of outstanding litigation disclosed in the Company’s public filings, changes in foreign exchange rates, uncollectible receivables, loss on disposition of assets, cancellation or delays in renewal of contracts, lack of suitable raw materials or packaging materials, and the Company’s ability to receive regulatory approvals for its products, as well as risks relating to the Company’s new supply agreement including thatthe Company willexpend significant resources to expand its manufacturing facilities without any assurance that the new agreement will generate any revenue beyond revenue that would be earned under termination provisions within the agreement,that the customer’s product candidate will be successful in Phase 3 trials or obtain the necessary regulatory approvals to commercialize the product candidate, that the customer’s Phase 3 program will not be terminated early, that anticipated quantities will not be meaningfully reduced, that the planned Phase 3 and pre-launch activities will proceed on the timeline anticipated, if at all, that the Company’s expansion will proceed on the anticipated timeline without disruption to existing customers or our new customer and without disruption to the Company’s and its customers’ ability to meet key product delivery milestones. The forward-looking statements are based on the beliefs and assumptions of Company management and the information available to Company management as of the date of this report.The Company cautions investors not to place significant reliance on expectations regarding future results, levels of activity, performance, achievements or other forward-looking statements.The information contained in this Quarterly Report on Form 10-Q is provided by the Company as of the date hereof, and, unless required by law, the Company does not undertake and specifically disclaims any obligation to update these forward-looking statements contained in this Quarterly Report on Form 10-Q as a result of new information, future events or otherwise. 2 Table of Contents Part I - FINANCIAL INFORMATION Item 1. Financial Statements CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (in thousands, except share data) September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Investments in and advances to partially-owned affiliates Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Deferred revenue Accrued expenses and other current liabilities Total current liabilities Long-term debt Deferred income tax Accrued pension benefits Other non-current liabilities Total liabilities Stockholders' equity: Common stock, $.10 par value; authorized 100,000,000, issued 31,647,780 and 31,441,138 shares at respective dates Additional paid-in capital Retained earnings Treasury stock, at cost, 1,836,809 and 1,866,258 shares at respective dates ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Income Statements (unaudited – in thousands, except per share data) Three months ended Nine months ended September 30, September 30, Gross sales $ Commissions, allowances and rebates Net sales Other ) Net revenues Cost of goods sold Gross profit Operating expenses: Selling, general and administrative expenses Research and development expenses Total operating expenses Operating profit Other expenses/(income): Interest expense, net Other expenses/(income), net 72 14 96 ) Equity in losses of partially-owned affiliates Income before income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of tax ) Net income $ Basic earnings/(loss) per share of common stock: Income from continuing operations $ Loss from discontinued operations, net of tax $ ) $ ) $ ) $ ) Net income $ Diluted earnings/(loss) per share of common stock: Income from continuing operations $ Loss from discontinued operations, net of tax $ ) $ ) $ ) $ ) Net income $ Weighted average shares outstanding: Basic Effect of dilutive stock based compensation 45 67 Diluted See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Statements of Comprehensive Income/(Loss) (unaudited – in thousands) Three months ended Nine months ended September 30, September 30, Net income $ Other comprehensive income/(loss): Foreign currency translation adjustments ) ) Foreign currency forward contracts, before tax ) ) 85 Interest rate swap ) - ) - Pension plan amortization of net actuarial loss and prior service cost, before tax Income tax benefit/(expense) related to items of other comprehensive income/(loss) 13 ) 73 ) Comprehensive income/(loss) $ $ ) $ $ See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (unaudited – in thousands) Nine months ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash flows: Depreciation and amortization Increase in inventory reserve Stock based compensation included in net income Deferred income tax provision ) ) Equity in losses of partially-owned affiliates Other Changes in assets and liabilities: Trade receivables Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable and other current liabilities ) Deferred revenue Other non-current assets and liabilities ) ) Discontinued operations: Net cash used in discontinued operations ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Advances to partially-owned affiliates ) - Other 11 18 Net cash used in investing activities ) ) Cash flows from financing activities: Long-term debt activity: Borrowings - Repayments ) ) Proceeds from stock options exercised 33 Other ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents 96 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited consolidated financial statements. 6 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) Basis of Presentation Unless otherwise indicated by the context, "Cambrex" or the "Company" means Cambrex Corporation and subsidiaries. The accompanying unaudited consolidated financial statements have been prepared from the records of the Company.In the opinion of management, the financial statements include all adjustments, which are of a normal and recurring nature, except as otherwise described herein, and are necessary for a fair statement of financial position and results of operations in conformity with generally accepted accounting principles (“GAAP”).These interim financial statements should be read in conjunction with the financial statements for the year ended December 31, 2011. The results of operations for the three and nine months ended September 30, 2012 are not necessarily indicative of the results expected for the full year. For all periods presented, discontinued operations primarily relate to expenses for environmental remediation at sites of divested businesses. Impact of Recently Issued Accounting Pronouncements Fair Value Measurement In May 2011, the FASB issued “Fair Value Measurement: Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements” that established a framework for how to measure fair value and the disclosures required about fair value measurements.The updated guidance is largely consistent with fair value measurement principles that existed prior to the update and became effective on January 1, 2012.The effect of adopting this updated guidance did not have a material impact on the Company’s financial position or results of operations. Comprehensive Income In June 2011, the FASB issued “Comprehensive Income – Presentation of Comprehensive Income.”This amendment gives companies two options for presenting other comprehensive income (“OCI”).An OCI statement can be included within the income statement, which together will make a statement of total comprehensive income. Alternatively, companies can have an OCI statement separate from an income statement, but the two statements will have to appear consecutively within a financial report.This amendment is effective for fiscal quarters and years beginning after December 15, 2011.The effect of adopting this amendment did not have an impact on the Company’s financial position or results of operations. Testing Goodwill for Impairment In September 2011, the FASB issued “Intangibles—Goodwill and Other:Testing Goodwill for Impairment” to simplify the goodwill impairment test.The change allows companies to first decide whether they need to do the two-step test by allowing companies to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. 7 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Continued) (in thousands, except share data) (Unaudited) Impact of Recently Issued Accounting Pronouncements (continued) A business no longer has to calculate the fair value of a reporting unit unless it believes it is very likely that the reporting unit’s fair value is less than the value carried on the balance sheet.This amendment is effective for annual and interim tests performed for fiscal years beginning after December 15, 2011.The effect of adopting this statement did not have an impact on the Company’s financial position or results of operations. Net Inventories Inventories are determined on a first-in, first-out basis and stated at the lower of cost or market. Net inventories at September 30, 2012 and December 31, 2011 consist of the following: September 30, December 31, Finished goods $ $ Work in process Raw materials Supplies Total $ $ Goodwill and Intangible Assets The change in the carrying amount of goodwill for the nine months ended September 30, 2012, is as follows: Balance as of December 31, 2011 $ Translation effect ) Balance as of September 30, 2012 $ Acquired intangible assets, which are amortized, consist of the following: As of September 30, 2012 Amortization Period Gross Carrying Amount Accumulated Amortization Net Carrying Amount Technology-based intangibles 20 years $ $ ) $ Customer-related intangibles 10 - 15 years ) $ $ ) $ 8 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Continued) (in thousands, except share data) (Unaudited) Goodwill and Intangible Assets (continued) As of December 31, 2011 Amortization Period Gross Carrying Amount Accumulated Amortization Net Carrying Amount Technology-based intangibles 20 years $ $ ) $ Customer-related intangibles 10 - 15 years ) $ $ ) $ The change in the gross carrying amount is primarily due to the impact of foreign currency translation. Amortization expense was $60 and $184 for the three and nine months ended September 30, 2012, respectively.Amortization expense was $68 and $232 for the three and nine months ended September 30, 2011, respectively. Amortization expense related to current intangible assets is expected to be approximately $247 for 2012 and for each of the next four years. Investments in and Advances to Partially-Owned Affiliates Investments in and advances to partially-owned affiliates consist primarily of the Company’s equity interest in Zenara Pharma (“Zenara”).The Company recorded a loss of $613 and $1,466 for the three and nine months ended September 30, 2012, respectively, related to Zenara.These amounts include amortization expense of $234 and $728, for the three and nine months ended September 30, 2012, respectively. The Company recorded a loss of $497 and $1,164 for the three and nine months ended September 30, 2011, respectively, related to Zenara.These amounts include amortization expense of $283 and $853, for the three and nine months ended September 30, 2011, respectively.In the first nine months of 2012, the Company advanced $868 to Zenara. Investments in and advances to partially-owned affiliates also includes a loss of $17 and a gain of $245 for the three and nine months ended September 30, 2012, respectively, related to an investment in a European joint venture.In the first nine months of 2012, the Company advanced $453 to the European joint venture. Income Taxes The effective tax rate was 32.5% and 28.4% for the three months ended September 30, 2012 and 2011, respectively.The effective tax rate was 24.2% and 30.3% for the nine months ended September 30, 2012 and 2011, respectively.The effective tax rate for the three months ended September 30, 2012 as compared to the same period last year was higher due to an increase in uncertain tax positions partially offset by an increase in profitability in the U.S. where the Company is able to utilize fully-valued tax attributes to offset domestic tax expense.The effective tax rate for the nine months ended September 30, 2012 as compared to the same period last year was lower due to an increase in profitability in the U.S. where the Company is able to utilize fully-valued tax attributes to offset domestic tax expense partially offset by an increase in uncertain tax positions. 9 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Continued) (in thousands, except share data) (Unaudited) Income Taxes (continued) In 2009, a subsidiary of the Company was examined by a European tax authority, which challenged the business purpose of the deductibility of certain intercompany transactions from 2003 and issued two formal assessments against the subsidiary.In 2010, the Company filed appeals to litigate the matter.The first court date related to this matter was held in 2011, after which the court issued its ruling in favor of the Company.However, this ruling has been appealed by the tax authorities and only applies to the smaller of the two assessments.The first court date for the larger of the two assessments was held in late September 2012, and the Company expects to receive the court’s ruling in the fourth quarter of 2012.For the three months ended September 30, 2012, the Company increased its reserve for unrecognized tax benefits by $567, including $143 of foreign currency translation, primarily due to a change in the potential penalties that could be levied against the Company. The Company still believes this dispute to be in the early stages of the judicial process since any ruling reached by any of the courts may be appealed, and as such the final date of resolution and outcome of this matter are uncertain at this time.However, within the next twelve months it is possible that factors such as new developments, settlements or judgments may require the Company to increase its reserve for unrecognized tax benefits by up to approximately $8,000 or decrease its reserve by approximately $5,800, including penalties and interest.If the court rules against the Company in subsequent court proceedings, a payment for a substantial portion of the judgment, including any penalties and interest,will be due immediately while the case is appealed. The Company has analyzed these issues in accordance with guidance on uncertain tax positions and believes at this time that its reserves are adequate, and intends to vigorously defend itself. During the first quarter of 2012, tax authorities completed a general examination of a subsidiary’s 2008 tax return, and issued a small assessment against the subsidiary.The assessment, which had already been provided for in the Company’s reserves, was settled in April 2012. Derivatives and Hedging Activities The Company operates internationally and is exposed to fluctuations in foreign exchange rates and interest rates in the normal course of business.The Company considers the use of derivative financial instruments to reduce exposure to market risks resulting from fluctuations in interest rates and foreign exchange rates. All financial instruments involve market and credit risks.The Company is exposed to credit losses in the event of non-performance by the counterparties to the contracts.While there can be no assurance, the Company does not anticipate non-performance by these counterparties. Foreign Currency Forward Contracts The Company enters into foreign currency forward contracts to hedge forecasted cash flows associated with foreign currency transaction exposures, as deemed appropriate. 10 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Continued) (in thousands, except share data) (Unaudited) Derivatives and Hedging Activities (continued) The Company’s foreign currency forward contracts substantially offset gains and losses on the transactions being hedged.Foreign currency forward contracts outstanding during the year had varying maturities with none exceeding 12 months. All foreign currency forward contracts outstanding during the year had been designated as cash flow hedges and, accordingly, changes in the fair value of these derivatives were not included in earnings but were included in accumulated other comprehensive income/(loss) (“AOCI”).Changes in the fair value of the derivative instruments reported in AOCI were recorded into earnings as a component of product revenue or expense, as applicable, when the forecasted transaction occurred.The ineffective portion of all hedges was recognized in current-period earnings and was immaterial to the Company's financial results. The notional amount of foreign currency forward contracts was $11,005 at December 31, 2011.There were no foreign currency forward contracts outstanding at September 30, 2012. Included in AOCI is the fair value of the Company’s foreign currency forward contracts which is a gain of $380 as of December 31, 2011.The gain is located under the caption “Prepaid expenses and other current assets” on the balance sheet as of December 30, 2011. The Company recorded a pre-tax unrealized gain in OCI from foreign currency forward contracts of $98 and an unrealized pre-tax loss of $51 for the three and nine months ended September 30, 2012, respectively.The Company reclassified a pre-tax gain for the settlement of foreign currency forward contracts of $194 and $329 into other revenue for the three and nine months ended September 30, 2012, respectively. Interest Rate Swap The Company entered into an interest rate swap in March 2012 to reduce the impact of changes in interest rates on its floating rate debt.The swap is a contract to exchange floating rate for fixed interest payments periodically over the life of the agreement without the exchange of the underlying notional debt amount. The swap contract outstanding at September 30, 2012 has been designated as a cash flow hedge and, accordingly, changes in the fair value of this derivative is not recorded in earnings but are recorded each period in AOCI and reclassified into earnings as interest expense in the same period during which the hedged transaction affects earnings.The ineffective portion of all hedges is recognized in earnings and has been immaterial to the Company's financial results. As of September 30, 2012, the interest rate swap had a notional value of $60,000, at a fixed rate of 0.92%, maturing in September 2015.The fair value of this swap is based on quoted market prices and was in a loss position of $1,036 at September 30, 2012.This loss is reflected in the Company’s balance sheet under the caption “Accrued expenses and other current liabilities.”The Company did not have any interest rate swaps outstanding at December 31, 2011. The Company recorded a loss in OCI of $216 and $1,036 related to the interest rate swap for the three and nine months ended September 30, 2012, respectively.Assuming current market conditions continue, a loss of $423 is expected to be reclassed out of AOCI into earnings within the next 12 months. 11 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Continued) (in thousands, except share data) (Unaudited) Fair Value Measurements U.S. GAAP establishes a valuation hierarchy for disclosure of the inputs to the valuations used to measure fair value. This hierarchy prioritizes the inputs into three broad levels as follows: Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 inputs are quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets in markets that are not active, inputs other than quoted prices that are observable for the asset or liability, including interest rates, yield curves and credit risks, or inputs that are derived principally from, or corroborated by, observable market data through correlation; Level 3 inputs are unobservable inputs based on the Company’s assumptions used to measure assets and liabilities at fair value.A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. The following tables provide the assets and liabilities carried at fair value, measured on a recurring basis, as of September 30, 2012 and December 31, 2011: Fair Value Measurements at September 30, 2012 using: Description Total Level 1 Level 2 Level 3 Interest rate swap, liabilities $ ) $
